Citation Nr: 1037422	
Decision Date: 10/01/10    Archive Date: 10/12/10

DOCKET NO.  94-33 556	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, 
Pennsylvania


THE ISSUES

1.  Entitlement to increased evaluations for lumbosacral strain, 
rated as 20 percent disabling prior to February 21, 1990 and as 
40 percent disabling thereafter.

2.  Entitlement to an increased evaluation for residuals of a 
left ankle sprain, currently evaluated as 10 percent disabling.

3.  Entitlement to increased evaluations for bilateral hearing 
loss, initially evaluated as zero percent disabling beginning on 
August 11, 1988 and as 10 percent disabling from May 16, 2003.

4.  Entitlement to an initial evaluation in excess of 10 percent 
for gastroesophageal reflux disease (GERD).

5.  Entitlement to an effective date prior to August 11, 1988 for 
the grant of service connection for bilateral hearing loss.

6.  Entitlement to an effective date prior to August 11, 1988 for 
the grant of service connection for tinnitus.


7.  Entitlement to an effective date prior to April 25, 1990 for 
the grant of service connection for dysthymia.

8.  Entitlement to an effective date prior to August 15, 1991 for 
the grant of service connection for GERD.

9.  Entitlement to service connection for a right foot disorder.

10.  Entitlement to service connection for a left foot disorder.

11.  Entitlement to service connection for arthritis of the right 
hand.

12.  Entitlement to service connection for arthritis of the left 
hand.

13.  Entitlement to service connection for a right hip disorder.

14.  Entitlement to service connection for a left hip disorder.

15.  Entitlement to service connection for a right ankle 
disorder.

16.  Entitlement to service connection for a right arm disorder, 
to include as secondary to the service-connected lumbosacral 
strain.

17.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
constipation secondary to pain medications.

18.  Entitlement to compensation under 38 U.S.C.A. § 1151 for a 
right knee disorder.

19.  Entitlement to compensation under 38 U.S.C.A. § 1151 for a 
left knee disorder.

20.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
loss of balance and vertigo.

21.  Entitlement to increased evaluations for dysthymia, 
initially evaluated as 10 percent disabling from April 25, 1990 
and as 50 percent disabling from January 23, 2009.

22.  Entitlement to an initial evaluation in excess of 10 percent 
for tinnitus.

23.  Entitlement to service connection for headaches, to include 
as secondary to service-connected tinnitus.

24.  Entitlement to service connection for hypertension, to 
include as secondary to medications taken for service-connected 
disabilities.

25.  Entitlement to service connection for sleep apnea, to 
include as secondary to the service-connected lumbosacral strain.

26.  Entitlement to service connection for a dental disability of 
tooth #7 and a chronic dental condition.

27.  Entitlement to compensation under 38 U.S.C.A. § 1151 for a 
cervical myofascial pain disorder.

28.  Entitlement to compensation under 38 U.S.C.A. § 1151 for a 
shoulder disorder.

29.  Entitlement to compensation under 38 U.S.C.A. § 1151 for a 
right leg disorder.

30.  Entitlement to compensation under 38 U.S.C.A. § 1151 for a 
jaw disorder.

31.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
codeine dependence.

32.  Entitlement to compensation under 38 U.S.C.A. § 1151 for an 
anal sphincter muscle disorder.

33.  Entitlement to a total disability evaluation based upon 
individual unemployability due to service-connected disabilities 
(TDIU).


WITNESS AT HEARINGS ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The Veteran served on active duty from February 1970 to February 
1973.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from multiple rating decisions issued by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, 
Pennsylvania.

The Veteran appeared for a November 2000 hearing before a 
Veterans Law Judge, as well as a video conference hearing before 
a different Veterans Law Judge in March 2010.  Nine of the issues 
on appeal were previously addressed in a February 2001 remand 
signed by the Veterans Law Judge who conducted the November 2000 
hearing; that remand also addressed the claims for service 
connection for psychiatric and stomach disabilities, but those 
claims have since been granted. 

Several of the 38 U.S.C.A. § 1151 claims addressed in this 
decision (codeine dependency, cervical myofascial pain syndrome, 
shoulder disability, a right leg disorder, and a jaw disorder) 
were initially adjudicated as service connection claims but were 
recharacterized as section 1151 claims in a December 2009 
Supplemental Statement of the Case.  It is very clear from the 
Veteran's testimony and lay statements that he is attributing 
these disabilities to an incident of VA treatment, and, 
accordingly, the Board will proceed with these claims as section 
1151 claims.

In that regard, it is similarly evident from the Veteran's lay 
testimony that he attributes the orthopedic disorders for which 
he seeks service connection, namely right and left foot 
disorders, arthritis of both hands, right and left hip disorders, 
a right ankle disorder, and a right arm disorder, to an August 
1988 injury that occurred at a VA facility.  Claims for these 
disabilities under 38 U.S.C.A. § 1151 have not been 
adjudicated by the Agency of Original Jurisdiction (AOJ) 
to date.  Therefore, the Board does not have jurisdiction 
over them, and they are REFERRED to the AOJ for 
appropriate action. 

The Board also notes that the Veteran has not recently presented 
argument on the four effective date issues.  They were, however, 
included in a January 2005 Statement of the Case, and, in the 
January 2005 Substantive Appeal, he confirmed that he wanted to 
appeal all of the issues listed in the Statement of the Case.  
The Board also notes the claims have not subsequently been 
readjudicated.  As described below, however, the determination of 
these claims turns on the question of the date of the original 
claims for service connection, and the claims file contains no 
subsequently received evidence that is relevant to this 
determination.  There is accordingly no basis to remand these 
claims for the issuance of a Supplemental Statement of the Case 
solely because additional documentation has been added to the 
claims file since January 2005.  See 38 C.F.R. §§ 19.9, 19.31 
(2009).

Also, the Veteran has initiated an appeal as to the effective 
date for the grant of a 50 percent evaluation for dysthymia, 
arising from a December 2009 rating decision; however, the claim 
for higher initial ratings for dysthymia subsumes this question 
and the propriety of the ratings assigned and the effective dates 
for those ratings is fully addressed in the discussion of the 
initial evaluation claim.  As such, this effective date issue 
will not be separately addressed in this decision.

The issues concerning evaluation of the service-connected 
dysthymia and tinnitus; service connection for headaches, 
hypertension, sleep apnea, and dental disability (tooth #7 and a 
chronic dental condition); compensation under 38 U.S.C.A. § 1151 
for a cervical myofascial pain disorder, a shoulder disorder, a 
right leg disorder, a jaw disorder, codeine dependence, and an 
anal sphincter muscle disorder; and TDIU are addressed in the 
REMAND portion of the decision below and are REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Prior to February 21, 1990, the Veteran's lumbosacral strain 
was productive of severe limitation of motion.  

2.  Evidence as to lumbosacral strain beginning on February 21, 
1990 continues to show severe limitation of motion, but with very 
minimal neurological findings and no evidence of ankylosis.

3.  The Veteran's residuals of a left ankle sprain are productive 
of limitation of motion that is at least moderate in degree, with 
objective evidence of painful motion, all of which more nearly 
approximates the equivalent of marked limitation of motion of the 
ankle.

4.  During the period from August 11, 1988 until July 19, 2001, 
the Veteran had multiple hearing tests, but none that indicated a 
compensable level of disability in view of 38 C.F.R. § 4.85, 
Tables VI, VIa, and VII.

5.  During the period from July 19, 2001 until May 16, 2003, the 
Veteran's bilateral hearing loss was productive of Level II 
hearing in the right ear and Level V hearing in the left ear.

6.  As of May 16, 2003 until January 13, 2005, the Veteran's 
bilateral hearing loss has been productive of findings that do 
not indicate a level of disability higher than 10 percent in view 
of 38 C.F.R. § 4.85, Tables VI, VIa, and VII.

7.  The Veteran's GERD is productive of reflux, vomiting, nausea, 
and diarrhea; however, he has described these as intermittent, 
and the medical evidence has not confirmed accompanying 
substernal or arm or shoulder pain or considerable impairment of 
health.  

8.  The Veteran did not apply for service connection for 
bilateral hearing loss prior to August 11, 1988.

9.  The Veteran did not apply for service connection for tinnitus 
prior to August 11, 1988.

10.  The Veteran did not apply for service connection for 
dysthymia prior to April 25, 1990.

11.  The Veteran did not apply for service connection for GERD 
prior to August 15, 1991.

12.  The competent medical evidence does not show a causal 
relationship between a claimed right foot disorder and service, 
and such disability was not manifest within one year following 
service.

13.  The competent medical evidence does not show a causal 
relationship between a claimed left foot disorder and service, 
and such disability was not manifest within one year following 
service.

14.  The competent medical evidence does not show a causal 
relationship between claimed arthritis of the right hand and 
service, and such disability was not manifest within one year 
following service.

15.  The competent medical evidence does not show a causal 
relationship between claimed arthritis of the left hand and 
service, and such disability was not manifest within one year 
following service.

16.  The competent medical evidence does not show a causal 
relationship between a claimed right hip disorder and service, 
and such disability was not manifest within one year following 
service.


17.  The competent medical evidence does not show a causal 
relationship between a claimed left hip disorder and service, and 
such disability was not manifest within one year following 
service.

18.  The competent medical evidence does not show a causal 
relationship between a claimed right ankle disorder and service, 
and such disability was not manifest within one year following 
service.

19.  The competent medical evidence does not show a causal 
relationship between a claimed right arm disorder and either 
service or the Veteran's service-connected lumbosacral strain.

20.  The competent evidence of record does not show that the 
Veteran incurred additional disability in terms of constipation 
secondary to pain medications as a result of carelessness, 
negligence, lack of proper skill, error in judgment, or a similar 
instance of fault on the part of VA providers; or as due to an 
event not reasonably foreseeable.

21.  The competent evidence of record does not show that the 
Veteran incurred additional right knee disability as a result of 
carelessness, negligence, lack of proper skill, error in 
judgment, or a similar instance of fault on the part of VA 
providers; or as due to an event not reasonably foreseeable.

22.  The competent evidence of record does not show that the 
Veteran incurred additional left knee disability as a result of 
carelessness, negligence, lack of proper skill, error in 
judgment, or a similar instance of fault on the part of VA 
providers; or as due to an event not reasonably foreseeable.

23.  The competent evidence of record does not show that the 
Veteran incurred additional disability in terms of loss of 
balance and vertigo as a result of carelessness, negligence, lack 
of proper skill, error in judgment, or a similar instance of 
fault on the part of VA providers; or as due to an event not 
reasonably foreseeable.



CONCLUSIONS OF LAW

1.  The criteria for a 40 percent evaluation, and no higher, for 
lumbosacral strain prior to February 21, 1990 have been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.159, 4.1, 4.7 (2009); 38 C.F.R. § 4.71a, Diagnostic 
Codes 5285-5295 (2002). 

2.  The criteria for an evaluation in excess of 40 percent for 
lumbosacral strain for the period beginning on February 21, 1990 
have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.71a, 
Diagnostic Codes 5235-5243 (2009); 38 C.F.R. § 4.71a, Diagnostic 
Codes 5285-5295 (2002).

3.  The criteria for a 20 percent evaluation for residuals of a 
left ankle sprain have been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 4.1, 
4.7, 4.71a, Diagnostic Code 5271 (2009).

4.  The criteria for initial compensable evaluation for bilateral 
hearing loss for the period from August 11, 1988 until July 19, 
2001 have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.85, 
4.86 (2009).

5.  The criteria for a 10 percent evaluation for bilateral 
hearing loss for the period from July 19, 2001 until May 16, 2003 
have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.85, 4.86 (2009).

6.  The criteria for an evaluation in excess of 10 percent for 
bilateral hearing loss for the period beginning on May 16, 2003 
have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.85, 4.86 
(2009).

7.  The criteria for an initial evaluation in excess of 10 
percent for GERD have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 4.1, 
4.7, 4.114, Diagnostic Code 7346 (2009).

8.  The criteria for an effective date prior to August 11, 1988 
for the grant of service connection for bilateral hearing loss 
have not been met.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5110 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 3.400 (2009).

9.  The criteria for an effective date prior to August 11, 1988 
for the grant of service connection for tinnitus have not been 
met.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5110 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.159, 3.400 (2009).

10.  The criteria for an effective date prior to April 25, 1990 
for the grant of service connection for dysthymia have not been 
met.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5110 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.159, 3.400 (2009).

11.  The criteria for an effective date prior to August 15, 1991 
for the grant of service connection for GERD have not been met.  
38 U.S.C.A. §§ 5103, 5103A, 5107, 5110 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.159, 3.400 (2009).

12.  A right foot disorder was not incurred in or aggravated by 
service, nor may it be presumed to have been.  38 U.S.C.A. 
§§ 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2009).

13.  A left foot disorder was not incurred in or aggravated by 
service, nor may it be presumed to have been.  38 U.S.C.A. 
§§ 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2009).

14.  Arthritis of the right hand was not incurred in or 
aggravated by service, nor may it be presumed to have been.  
38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2009).

15.  Arthritis of the left hand was not incurred in or aggravated 
by service, nor may it be presumed to have been.  38 U.S.C.A. 
§§ 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2009).

16.  A right hip disorder was not incurred in or aggravated by 
service, nor may it be presumed to have been.  38 U.S.C.A. 
§§ 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2009).

17.  A left hip disorder was not incurred in or aggravated by 
service, nor may it be presumed to have been.  38 U.S.C.A. 
§§ 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2009).

18.  A right ankle disorder was not incurred in or aggravated by 
service, nor may it be presumed to have been.  38 U.S.C.A. 
§§ 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2009).

19.  A right arm disorder was not incurred in or aggravated by 
service, nor may it be presumed to have been; this disability was 
also not incurred or aggravated as secondary to the service-
connected lumbosacral strain.  38 U.S.C.A. §§ 1110, 1112, 1113, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 
3.303, 3.307, 3.309, 3.310 (2009).

20.  The criteria for entitlement to compensation under 
38 U.S.C.A. § 1151 for constipation secondary to pain medications 
have not been met.  38 U.S.C.A. §§ 1151, 5103, 5103A, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 3.361 (2009).

21.  The criteria for entitlement to compensation under 
38 U.S.C.A. § 1151 for a right knee disorder have not been met.  
38 U.S.C.A. §§ 1151, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.159, 3.361 (2009).

22.  The criteria for entitlement to compensation under 
38 U.S.C.A. § 1151 for a left knee disorder have not been met.  
38 U.S.C.A. §§ 1151, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.159, 3.361 (2009).


23.  The criteria for entitlement to compensation under 
38 U.S.C.A. § 1151 for loss of balance and vertigo have not been 
met.  38 U.S.C.A. §§ 1151, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.159, 3.361 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased rating claims

A.  Applicable laws and regulations

Disability ratings are determined by applying the criteria set 
forth in VA's Schedule for Rating Disabilities.  Ratings are 
based on the average impairment of earning capacity.  Individual 
disabilities are assigned separate diagnostic codes.  See 38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

In cases in which a claim for a higher initial evaluation stems 
from an initial grant of service connection for the disability at 
issue, multiple ("staged") ratings may be assigned for 
different periods of time during the pendency of the appeal.  See 
generally Fenderson v. West, 12 Vet. App. 119 (1999).  

Where entitlement to compensation has already been established, 
and an increase in the disability rating is at issue, the 
present level of disability is of primary concern.  Although a 
rating specialist is directed to review the recorded history of a 
disability in order to make a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
current findings.  See Francisco v. Brown, 7 Vet. App. 55 (1994); 
38 C.F.R. § 4.2.  Staged ratings are, however, appropriate for an 
increased rating claim when the factual findings show distinct 
time periods where the service-connected disability exhibits 
symptoms that would warrant different ratings.  The relevant 
focus for adjudicating an increased rating claim is on the 
evidence concerning the state of the disability from the time 
period one year before the claim was filed until VA makes a final 
decision on the claim.  See generally Hart v. Mansfield, 21 Vet. 
App. 505 (2007).

Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  See 38 
C.F.R. § 4.7.

B.  Lumbosacral strain

During this appeal, the criteria for evaluating spine disorders 
were substantially revised in two phases.  For the period through 
September 22, 2002, under 38 C.F.R. § 4.71a, Diagnostic Code 5293 
(2002), a 20 percent evaluation was in order for moderate 
intervertebral disc syndrome, with recurring attacks.  A 40 
percent evaluation contemplated severe intervertebral disc 
syndrome, characterized by recurrent attacks with intermittent 
relief.  A 60 percent evaluation was warranted for pronounced 
intervertebral disc syndrome, with persistent symptoms compatible 
with sciatic neuropathy which characteristic pain and 
demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc, with little intermittent relief.

Effective September 23, 2002, under 38 C.F.R. § 4.71a, Diagnostic 
Code 5243, a 20 percent evaluation contemplates intervertebral 
disc syndrome with incapacitating episodes having a total 
duration of at least two weeks but less than four weeks during 
the past twelve months.  A 40 percent evaluation is assigned for 
incapacitating episodes having a total duration of at least four 
weeks but less than six weeks during the past twelve months.  A 
60 percent evaluation contemplates incapacitating episodes having 
a total duration of at least six weeks during the past twelve 
months.  An "incapacitating episode" is a period of acute signs 
and symptoms due to intervertebral disc syndrome that requires 
bedrest prescribed by a physician and treatment by a physician.  
Associated objective neurological abnormalities (e.g., bladder 
and bowel impairment) are to be evaluated separately.  

The remaining diagnostic criteria for evaluating spine disorders 
were revised effective September 26, 2003.  This revision 
incorporates the new criteria for rating intervertebral disc 
syndrome.  68 Fed. Reg. 51454-51458 (August 27, 2003). 

Under the prior criteria of 38 C.F.R. § 4.71a, Diagnostic Code 
5292 (2002), a 20 percent evaluation was warranted for moderate 
limitation of motion, while a 40 percent evaluation contemplated 
severe limitation of motion.

Also, under the prior criteria of Diagnostic Code 5295, 
addressing lumbosacral strain, a 20 percent evaluation was 
warranted for muscle spasm on extreme forward bending and loss of 
lateral spine motion, unilateral, in the standing position.  A 
40 percent evaluation was in order for severe lumbosacral strain, 
with listing of the whole spine to the opposite side, positive 
Goldthwaite's sign, marked limitation of forward bending in a 
standing position, loss of lateral motion with osteoarthritic 
changes, or narrowing or irregularity of joint space, or some of 
the above with abnormal mobility on forced motion.

Under the current criteria for Diagnostic Codes 5235-5242, a 20 
percent evaluation is warranted for forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater than 
60 degrees; a combined range of motion of the thoracolumbar spine 
not greater than 120 degrees; or muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal spinal contour 
such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 
percent evaluation is in order for forward flexion of the 
thoracolumbar spine of 30 degrees or less, or favorable ankylosis 
of the entire thoracolumbar spine.  A 50 percent evaluation is 
warranted for unfavorable ankylosis of the entire thoracolumbar 
spine, while a 100 percent evaluation contemplates unfavorable 
ankylosis of the entire spine.

Also, under these revisions, the "combined range of motion" 
refers to the sum of forward flexion, extension, left and right 
lateral flexion, and left and right rotation.  38 C.F.R. § 4.71a 
(Plate V) indicates that normal range of motion of the 
thoracolumbar spine encompasses flexion to 90 degrees and 
extension, bilateral lateral flexion, and bilateral rotation to 
30 degrees.  The normal combined range of motion of the 
thoracolumbar spine is 240 degrees.  

As a preliminary matter, the Board notes that the Veteran's 
current claim for an increased evaluation for lumbosacral strain 
was received on September 11, 1987.  There is evidence from that 
the outset of this appeal to support a 40 percent evaluation 
under the prior version of Diagnostic Code 5292.  Notably, an 
October 1987 private medical record indicates that flexion was 
"80% restricted" due to low back pain, whereas extension and 
side bending were restricted by 75 percent.  Likewise, a December 
1987 VA examination revealed flexion to only 30 degrees.  These 
findings are consistent with severe limitation of motion of the 
lumbosacral spine, thus warranting a 40 percent evaluation as of 
September 11, 1987.  See also DeLuca v. Brown, 8 Vet. App. 202, 
204-07 (1995); 38 C.F.R. §§ 4.40, 4.45.

The question thus becomes whether, during the period since 
September 11, 1987, there exists a basis for an evaluation in 
excess of 40 percent at any time.  Under both sets of criteria, 
the 40 percent evaluation is the maximum available solely on the 
basis of pain on motion.  The only bases for an increased 
evaluation, in the absence of a history of a vertebral fracture 
(in light of the now-deleted criteria of Diagnostic Code 5285) 
would be (1) ankylosis, or (2) the aforementioned now-deleted and 
new criteria for a 60 percent evaluation based upon 
intervertebral disc syndrome findings.  

In this regard, the Board notes that the October 1987 record also 
indicates that neurological testing was within normal limits, and 
there was no indication of ankylosis.  Minimal neurological 
involvement, without evidence of ankylosis or incapacitating 
episodes, is also indicated in VA hospital reports from July to 
August of 1988, March to April of 1989, May to June of 1989; and 
VA examination reports from April 1992, July 1993, August 1995, 
June 1999, May 2003, and January 2009.  Absent findings of 
ankylosis or significant neurological abnormalities, there is no 
basis for an evaluation in excess of 40 percent.  

The Board has also considered whether separate compensable 
evaluations are warranted for any associated objective 
neurological abnormalities, bearing in mind that x-rays from the 
May 2003 and January 2009 VA examinations did not reveal any disc 
abnormalities.  In this regard, the Board notes that the May 2003 
VA spine examination revealed good strength and no sensory 
deficits in the lower extremities.  Likewise, a January 2009 VA 
spine examination report reflects that the Veteran reported pain 
radiating to both legs.  However, the examiner did not diagnose 
any associated objective neurological abnormalities, and the 
examination itself showed hypoactive deep tendon reflexes and a 
normal sensory examination in all the dermatomes of the lower 
extremities.  In short, while the Veteran may be experiencing 
some radiation of pain into the lower extremities, there is 
insufficient evidence to establish a finding of mild disability 
of the sciatic or external popliteal nerves and no basis for 
separate compensable evaluations.  38 C.F.R. § 4.124a, Diagnostic 
Codes 8520 and 8521.  

Overall, the evidence supports a 40 percent evaluation for the 
Veteran's lumbosacral strain for the period from September 11, 
1987 until February 21, 1990, with no basis for a higher 
evaluation at any time before or after February 21, 1990.  This 
decision represents a partial grant and partial denial.  
38 C.F.R. §§ 4.3, 4.7.

C.  Left ankle disorder

The Veteran's left ankle disorder has been evaluated at the 10 
percent rate under the provisions of 38 C.F.R. § 4.71a, 
Diagnostic Code 5271.  Under this section, a 10 percent 
evaluation is warranted for moderate limitation of motion, 
whereas a 20 percent evaluation is warranted for marked 
limitation of motion.  Dorsiflexion to 20 degrees and plantar 
flexion to 45 degrees are considered normal range of motion of 
the ankle.  See 38 C.F.R. § 4.71a, Plate II.  

This appeal arose from a later claim that was adjudicated in a 
July 2005 rating decision.  A February 2006 VA treatment record 
indicates zero degrees of dorsiflexion and 30 degrees of plantar 
flexion, with pain upon range of motion. A VA orthopedic 
examination from January 2009 revealed active dorsiflexion of -
5 degrees from the perpendicular and 20 degrees of plantar 
flexion, which was essentially unchanged with repetition.  
Passively, the foot could be dorsiflexed to 7 degrees, with 35 
degrees of plantar flexion.  There was pain on motion throughout 
range of motion.  The pertinent diagnosis was a history of a left 
ankle injury with chronic pain. 

In this case, the Veteran has demonstrated loss of motion of the 
ankle that is at least moderate in degree, particularly in terms 
of dorsiflexion.  Moreover, the Veteran's range of motion testing 
has consistently shown pain with range of motion testing.  The 
combination of moderate loss of motion and demonstrated pain-
related symptoms more closely equates to marked range of motion, 
thus warranting a 20 percent evaluation.  See DeLuca v. Brown, 
supra.  There is no basis for an even higher evaluation, however, 
as there is no evidence of ankylosis of the ankle (Diagnostic 
Code 5270).

Overall, the evidence supports a 20 percent evaluation for the 
Veteran's residuals of a sprain of the left ankle; to that 
extent, the appeal is granted.  38 C.F.R. §§ 4.3, 4.7.

D.  Bilateral hearing loss

In cases where the evaluation of hearing loss is at issue, an 
examination for VA purposes must be conducted by a state-licensed 
audiologist and must include a controlled speech discrimination 
test (Maryland CNC) and a pure tone audiometry test.  
Examinations will be conducted without the use of hearing aids.  
38 C.F.R. § 4.85(a).

The horizontal lines in Table VI (in 38 C.F.R. § 4.85) represent 
eleven categories of the percentage of discrimination based on 
the controlled speech discrimination test.  The vertical columns 
in Table VI represent eleven categories of decibel loss based on 
the pure tone audiometry test.  The numerical designation of 
impaired efficiency (I through XI) will be determined for each 
ear by intersecting the horizontal row appropriate for the 
percentage of discrimination and the vertical column appropriate 
to pure tone decibel loss.  

For example, with the percentage of discrimination of 70 and an 
average pure tone decibel loss of 64, the numeric designation 
level is "V" for one ear.  The same procedure will be followed 
for the other ear.  38 C.F.R. § 4.85(b).

The percentage evaluation will be found from Table VII (in 38 
C.F.R. § 4.85) by intersecting the horizontal row appropriate for 
the numeric designation for the ear having the better hearing and 
the vertical column appropriate to the numeric designation level 
for the ear having the poorer hearing. 

For example, if the better ear has a numeric designation level of 
"V," and the poorer ear has a numeric designation level of 
"VII," the percentage evaluation is 30 percent.  38 C.F.R. § 
4.85(e), Diagnostic Code 6100.

Specific provisions are in effect for unusual patterns of hearing 
impairment under 38 C.F.R. § 4.86.  When the pure tone threshold 
at each of the four specified frequencies (1000, 2000, 3000, and 
4000 Hertz) is 55 decibels or more, the rating specialist will 
determine the Roman numeral designation for hearing impairment 
from either Table V or Table VIa, whichever results in the higher 
numeral.  38 C.F.R. § 4.86(a).  When the pure tone threshold is 
30 decibels or less at 1000 Hertz, and 70 decibels or more at 
2000 Hertz, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table V or 
Table VIa, whichever results in the higher numeral.  That numeral 
will then be elevated to the next higher Roman numeral.  
38 C.F.R. § 4.86(b).  In both situations, each ear will be 
evaluated separately.  These provisions, however, are effective 
only since the date of their enactment on June 10, 1999; the 
remaining provisions for evaluating hearing loss were not 
substantively changed as of that date.

A private audiological report from October 1987 indicates that 
the Veteran had mild hearing difficulty (i.e., 26-44 decibels) at 
"speech frequency" and severe hearing difficulty (i.e., 60-99 
decibels) at "high frequency" in the left ear, though no 
specific findings were noted.  Moreover, there is no indication 
from this record as to whether the type of testing outlined in 
38 C.F.R. § 4.85 was performed in reaching these results.

An August 1988 VA treatment record indicates that audiometric 
pure tone testing revealed hearing within normal limits for 
speech with moderately-severe high frequency sensorineural 
hearing loss in the right ear and severe sensorineural hearing 
loss beginning at 1500 Hz in the left ear.  Speech discrimination 
scores were 92 percent in the right ear and 72 percent in the 
left ear.  Data needed to assign a disability evaluation, 
however, were not provided in this report.

An October 1988 audiological examination, from an Army National 
Guard examination, indicates the following pure tone thresholds:



HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
35
60
70
LEFT
20
30
70
70
75

As it is not clear whether VA-compliant pure tone threshold 
testing procedures were used for this examination, and Maryland 
CNC testing was not performed, data needed to assign a disability 
evaluation were not provided in this report.

VA outpatient records from May 1989 contain the following air 
conduction pure tone thresholds, in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
25
55
65
LEFT
10
20
70
--
70

Speech discrimination testing was 96 percent in the right ear; in 
the left ear, an initial test showed 44 percent, but a repeat 
test revealed 90 percent discrimination.  These results are 
difficult to evaluate because of the absence of the left 3000 
Hertz result; however, the right ear hearing equates to Level I 
hearing, and, given the revised speech discrimination score of 
90, the maximum available Table VI designation possible for the 
left ear would be Level IV.  In other words, there would be no 
basis for a compensable evaluation because the combination of 
Level I hearing in the right ear and Level IV hearing in the left 
ear results in a zero percent evaluation under Table VII.

VA audiological testing from August 1989 revealed the following:



HERTZ



1000
2000
3000
4000
RIGHT
30
20
65
60
LEFT
35
70
70
75
The average pure tone thresholds were 44 in the right ear and 63 
in the left ear.  Speech recognition was 94 percent in the right 
ear and 86 percent in the left ear.  These results equate to 
Level I hearing in the right ear and Level III hearing in the 
left ear, resulting in a zero percent evaluation under Table VII.  

A VA audiological evaluation from July 2000 revealed the 
following air conduction testing findings:



HERTZ



1000
2000
3000
4000
RIGHT
20
30
65
75
LEFT
25
75
70
75

Speech discrimination testing revealed scores of 96 percent in 
the right ear and 68 percent in the left ear.  These results 
equate to Level I hearing in the right ear.  As to the left ear, 
38 C.F.R. § 4.86 applies in view of the 1000 and 2000 Hertz pure 
tone thresholds, resulting in Level V hearing under Table VIa 
(applying the section 4.86(b) rule that the applicable numerical 
designation under Table VIa will be increased to the next higher 
level).  Under Table VII, this results in a zero percent 
evaluation.

A VA audiological evaluation from July 19, 2001 revealed the 
following air conduction testing findings:



HERTZ



1000
2000
3000
4000
RIGHT
20
30
65
70
LEFT
30
75
70
70

Speech discrimination testing revealed scores of 88 percent in 
the right ear and 64 percent in the left ear.  These results 
equate to Level II hearing in the right ear.  As to the left ear, 
38 C.F.R. § 4.86 applies in view of the 1000 and 2000 Hertz pure 
tone thresholds, resulting in Level V hearing under Table VIa 
(applying the section 4.86(b) rule that the applicable numerical 
designation under Table VIa will be increased to the next higher 
level).  Under Table VII, this results in a 10 percent 
evaluation, which would be warranted as of July 19, 2001.  

A May 16, 2003 VA audiological examination, which served as the 
basis for the RO's increase to 10 percent as of that date, 
revealed the following:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
20
30
70
70
LEFT
20
35
70
70
75

The average pure tone thresholds were 48 in the right ear and 63 
in the left ear.  Speech recognition testing revealed scores of 
72 percent in the right ear and 68 percent in the left ear.  
These results equate to Level IV hearing in the right ear and 
Level V in the left ear, resulting in a 10 percent evaluation.  
38 C.F.R. § 4.86(b) is inapplicable in this instance, given the 
higher threshold at 1000 Hertz on the left.

A January 13, 2005 VA audiological examination revealed the 
following:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
40
35
65
70
LEFT
30
50
85
85
90

The average pure tone thresholds were noted to be 53 decibels in 
the right ear and 78 decibels in the left ear.  Speech 
recognition scores were 84 percent on the right and 52 percent on 
the left.  These findings equate to Level II hearing in the right 
ear and Level VIII hearing in the left ear, resulting in a 10 
percent under Table VII.  The Board notes that, in this instance, 
38 C.F.R. § 4.86 is not applicable because of the higher pure 
tone threshold at the 1000 Hertz level on the left.

The Veteran's most recent VA audiological examination was 
conducted in January 2009.  During this examination, he reported 
difficulty in having hearing trouble in crowds or groups.  The 
examination revealed the following pure tone thresholds: 



HERTZ



500
1000
2000
3000
4000
RIGHT
25
30
50
70
65
LEFT
35
60
75
75
85

The average pure tone thresholds were noted to be 54 decibels in 
the right ear and 74 decibels in the left ear.  Speech 
recognition scores were 84 percent on the right and 46 percent on 
the left.  The right ear results equate to Level II hearing in 
the right ear.  The left ear findings equate to Level IX hearing 
in the left ear (38 C.F.R. § 4.86(a) applies, but the higher 
numerical designation results from Table VI).  This again results 
in a 10 percent evaluation.  

In making the above determinations, the Board is cognizant of the 
holding of Martinak v. Nicholson, 21 Vet. App. 447 (2007).  In 
that decision, the United States Court of Appeals for Veterans 
Claims (Court) noted that, unlike the rating schedule for hearing 
loss, the extra-schedular provisions did not rely exclusively on 
objective test results to determine whether referral for an 
extra-schedular rating was warranted.  The Court held that in 
addition to dictating objective test results, a VA audiologist 
must fully describe the functional effects caused by a hearing 
disability in his or her final report.  Id. at 455.  Here, the 
Veteran's reported difficulty in having hearing trouble in crowds 
or groups, as noted in the January 2005 and January 2009 VA 
examination reports, is not sufficient to represent an 
"exceptional" circumstance not contemplated by the assigned 
rating.  Rather, his description of difficulties with hearing is 
consistent with the degree of disability addressed by the current 
10 percent evaluation.  Referral for an extra-schedular 
evaluation under 38 C.F.R. § 3.321(b)(1) is accordingly not 
warranted.

Overall, the evidence supports a zero percent evaluation for 
bilateral hearing loss as of August 11, 1988 and a 10 percent 
evaluation as of July 19, 2001.  This represents a grant for the 
time period between July 19, 2001 and May 16, 2003 and a denial 
for the remaining periods.  38 C.F.R. §§ 4.3, 4.7.



E.  GERD

The Veteran's GERD has been evaluated at the 10 percent rate 
under 38 C.F.R. § 4.114, Diagnostic Code 7346, which addresses 
hiatal hernia.  Under this section, a 10 percent evaluation is 
assigned in cases with two or more of the symptoms for the 30 
percent evaluation of less severity.  A 30 percent evaluation 
contemplates persistently recurrent epigastric distress with 
dysphagia, pyrosis, and regurgitation, accompanied by substernal 
or arm or shoulder pain, productive of considerable impairment of 
health.  A 60 percent evaluation is warranted for symptoms of 
pain, vomiting, material weight loss and hematemesis or melena 
with moderate anemia; or other symptom combinations productive of 
severe impairment of health.  

During a March 1994 VA "intestine" examination, the Veteran 
reported an epigastric burning sensation, problems with gas, 
intermittent diarrhea of five to six stools per day lasting three 
to four days at a time three times a month, occasional nausea, no 
vomiting, and a sour taste in his mouth.  His current weight was 
220 pounds, with a maximum of 225 pounds in the past year.  There 
was no anemia or malnourishment.  Diagnoses included possible 
nonsteroidal anti-inflammatory (NSAID) drug gastropathy; 
intermittent diarrhea, most likely due to antacids; possible 
irritable bowel; and gastroesophageal reflux by history.

A second VA "intestine" examination was conducted in January 
1995, during which the Veteran reported nausea, diarrhea, 
constipation, and a burning sensation in the stomach.  The 
Veteran's weight was 213 pounds, down from 228 in the past year, 
although he confirmed that he had been trying to lose weight on 
the advice of a physician.  The diagnosis was GERD.  

The Veteran underwent a further VA gastrointestinal examination 
in June 2003, during which he complained of reflux and epigastric 
pain but noted that his heartburn was somewhat controlled.  The 
examination was unremarkable.  The examiner diagnosed 
gastroesophageal reflux, mild, on medications, with symptoms not 
caused but made worse by medications; and dyspepsia, likely 
caused by back medications and with symptoms that were moderately 
disabling as they occurred daily and affective his lifestyle.  


During his January 2009 VA general medical examination, the 
Veteran reported pyrosis and epigastric pain occurring three 
times weekly on average.  He confirmed nausea and vomiting but 
described the frequency as intermittent.  His weight was 219 
pounds and "stable."  The abdominal examination was 
unremarkable.  The examiner diagnosed GERD and noted that the 
Veteran was "not on medications to control condition."

In this case, the Veteran has reported symptoms including reflux, 
vomiting, nausea, and diarrhea.  However, he has described these 
as intermittent, and there is no objective medical evidence 
confirming accompanying substernal or arm or shoulder pain or 
considerable impairment of health.  For these reasons, the Board 
finds this disability picture to be much closer to that 
contemplated by the currently assigned 10 percent evaluation than 
that contemplated by a 30 percent evaluation.

Overall, the evidence does not support an initial evaluation in 
excess of 10 percent for the Veteran's GERD, and the claim for 
that benefit must be denied.  38 C.F.R. §§ 4.3, 4.7.

F.  Staged and extra-schedular ratings

Except as otherwise noted, the Board finds that there is no basis 
for "staged" ratings pursuant to Fenderson or Hart.  Rather, 
the symptomatology shown upon examination during the pendency of 
the appeal has been essentially consistent and fully contemplated 
by the assigned disability ratings.

Finally, the Veteran has submitted no evidence showing that any 
of these disorders, taken individually, have markedly interfered 
with his employment status beyond that interference contemplated 
by the assigned evaluations.  The Board is aware that the Veteran 
is in receipt of Social Security Administration (SSA) disability 
benefits; however, the corresponding records show that 
psychiatric diagnoses, in addition to the low back disorder, were 
a substantial factor in the SSA grant, and the corresponding 
question of whether the criteria for TDIU have been met is 
addressed in the REMAND section of this decision.  The Veteran 
has also not been hospitalized for any of these disorders during 
the pendency of this appeal, except for the lumbosacral spine 
disorder, and he has been assigned temporary total evaluations 
for such hospitalizations as warranted.  Moreover, the Board has 
considered these hospitalizations in assigning a 40 percent 
evaluation for the period prior to February 21, 1990, and in each 
instance he was assigned a temporary total evaluation under 
38 C.F.R. § 4.29.  As such, the Board is not required to remand 
this matter to the RO for the procedural actions outlined in 38 
C.F.R. § 3.321(b)(1), which concern the assignment of extra-
schedular evaluations in "exceptional" cases.  See Thun v. 
Peake, 22 Vet. App. 111 (2008).

II.  Earlier effective date claims

A.  Applicable laws and regulations

Unless otherwise specified, the effective date of an evaluation 
and award of pension, compensation or dependency and indemnity 
compensation based on an original claim, a claim reopened after 
final disallowance, or a claim for increase is to be fixed in 
accordance with the facts found, will be the date of receipt of 
the claim or the date entitlement arose, whichever is the later.  
38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.

In new service connection cases, the effective date is the date 
of receipt of claim or the date entitlement arose, whichever is 
later.  However, if the claim is received within one year of 
separation from service, the effective date will be the day 
following the date of separation from service.  38 C.F.R. § 
3.400(b)(2).

In cases involving new and material evidence, where evidence 
other than service department records is received within the 
relevant appeal period or prior to the issuance of the appellate 
decision, the effective date will be as though the former 
decision had not been rendered.  38 C.F.R. § 3.400(q)(1)(i).  In 
cases where the evidence is received after the final 
disallowance, the effective date is the date of receipt of the 
new claim or the date entitlement arose, whichever is later.  38 
C.F.R. § 3.400(q)(1)(ii).

A specific claim in the form prescribed by the Secretary must be 
filed in order for benefits to be paid to any individual under 
the laws administered by VA.  38 U.S.C.A. § 5101(a)).  38 C.F.R. 
§ 3.155 provides that any communication or action indicating 
intent to apply for one or more VA benefits may be considered an 
informal claim.  Such an informal claim must identify the benefit 
sought.  38 C.F.R. § 3.1(p) defines application as a formal or 
informal communication in writing requesting a determination of 
entitlement or evidencing a belief in entitlement to a benefit.  
See also Rodriguez v. West, 189 F.3d. 1351 (Fed. Cir. 1999). 

VA is required to identify and act on informal claims for 
benefits.  38 U.S.C.A. § 5110(b)(3); 38 C.F.R. §§ 3.1(p), 
3.155(a).  See also Servello v. Derwinski, 3 Vet. App. 196, 198-
200 (1992).  Upon receipt of an informal claim, if a formal claim 
has not been filed, an application form will be forwarded to the 
claimant for execution.  If received within one year from the 
date it was sent to the claimant, it will be considered filed as 
of the date of receipt of the informal claim.

38 C.F.R. § 3.157(a) provides that the effective date of pension 
or compensation benefits will be the date of receipt of the claim 
or the date entitlement arose, whichever is later.  Acceptance of 
a report of examination or treatment meeting the requirements of 
38 C.F.R. § 3.157 as a claim for increase is subject to the 
payment of retroactive benefits from the date of a report or for 
a period of one year prior to the date of receipt of the report.  

If a formal claim for compensation has previously been allowed, 
or a formal claim for compensation disallowed for the reason that 
the service-connected disability is not compensable in degree, a 
report of examination or hospitalization can be accepted as an 
informal claim for benefits.  38 C.F.R. § 3.157(b).  As to 
reports prepared by VA or the uniformed services, the date of 
receipt of such a claim is deemed to be the date of outpatient or 
hospital examination or date of admission to a VA or uniformed 
services hospital.  For reports prepared by a non-VA hospital 
where the Veteran was maintained at VA expense, the date of 
admission to the hospital is accepted as the date of receipt of 
claim if VA maintenance was authorized prior to admission.  38 
C.F.R. § 3.157(b)(1).  For all other reports, including reports 
from private physicians, laymen, and state and other 
institutions, the date of receipt of the reports is accepted as 
the date of receipt of an informal claim.  38 C.F.R. § 
3.157(b)(2-3).

B.  Bilateral hearing loss and tinnitus

A review of the claims file reveals no indication whatsoever of a 
claim for service connection for bilateral hearing loss or 
tinnitus prior to August 11, 1988.  The first documentation of 
the Veteran's intent to apply for service connection for hearing 
impairment consists of a lay statement date-stamped as received 
by the RO on August 11, 1988.  This date was well over than a 
year subsequent to the Veteran's separation from service.  Absent 
an earlier claim, there is no basis for an earlier effective date 
for the grant of service connection for bilateral hearing loss 
and tinnitus under 38 C.F.R. § 3.400(b)(2), and the claim for 
that benefit must be denied.  38 U.S.C.A. § 5107(b).

C.  Dysthymia

In a letter received by the RO on April 25, 1990, the Veteran 
specified that he had been treated for depression "directly 
resulting from or due to the very severe chronic low back pains" 
and was seeking "service connection status for depression" and 
"compensation" for depression as secondary to the service-
connected low back disability.  While the Veteran referenced his 
psychiatric condition in several earlier submissions (e.g., an 
April 1989 lay statement), he did not assert in those submissions 
that a psychiatric disorder was related to either service or to a 
service-connected disability or otherwise claim service 
connection for a psychiatric disability.  The April 25, 1990 date 
was well over a year after the Veteran's separation from service.  
Absent a claim prior to April 25, 1990, there is no basis for an 
earlier effective date for the grant of service connection for 
dysthymia under 38 C.F.R. § 3.400(b)(2), and the claim for that 
benefit must be denied.  38 U.S.C.A. § 5107(b).



D.  GERD

On August 15, 1991, the RO received the Veteran's claim for 
service connection for "[s]tomach lesion/ulcers" as secondary 
to medications prescribed for his service-connected back 
disability.  A review of the claims file reveals no indication 
whatsoever of a claim for service connection for any 
gastrointestinal disability prior to that date.  This date was 
well over than a year subsequent to his separation from service.  
Absent an earlier claim, there is no basis for an earlier 
effective date for the grant of service connection for GERD under 
38 C.F.R. § 3.400(b)(2), and the claim for that benefit must be 
denied.  38 U.S.C.A. § 5107(b).

III.  Service connection claims

Service connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection 
requires competent evidence showing: (1) the existence of a 
present disability; (2) in-service incurrence or aggravation of a 
disease or injury; and (3) a causal relationship between the 
present disability and the disease or injury incurred or 
aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 
1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 
(1995).  For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to identify 
the disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, a showing of continuity of symptoms after discharge 
is required to support the claim.  38 C.F.R. § 3.303(b).  Service 
connection may also be granted for any disease diagnosed after 
discharge when all of the evidence establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  

Also, certain chronic diseases, including arthritis and organic 
neurological disorders, may be presumed to have been incurred 
during service if manifested to a compensable degree within one 
year of separation from active military service.  38 U.S.C.A. 
§§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309. 

Disability which is proximately due to, or results from, another 
disease or injury for which service connection has been granted 
shall be considered a part of the original condition.  38 C.F.R. 
§ 3.310(a).  Any increase in severity of a non-service-connected 
disease or injury that is proximately due to or the result of a 
service-connected disease or injury, and not due to the natural 
progress of the non-service-connected disease, will be service 
connected.  However, VA will not concede that a non-service-
connected disease or injury was aggravated by a service-connected 
disease or injury unless the baseline level of severity of the 
non-service-connected disease or injury is established by medical 
evidence created before the onset of aggravation or by the 
earliest medical evidence created at any time between the onset 
of aggravation and the receipt of medical evidence establishing 
the current level of severity of the non-service-connected 
disease or injury.  38 C.F.R. § 3.310(b); see also Allen v. 
Brown, 7 Vet. App. 439, 448 (1995). 

In August 2006, the Veteran was treated for tenderness to 
palpation of the medial arch and medial ankles bilaterally.  In 
February 2009, the Veteran was seen at a VA facility with 
complaints of bilateral foot pain; an assessment included 
bilateral pes planus deformity.  The Veteran's pes planus 
deformity was addressed in a January 2009 VA orthopedic 
examination report, but the examiner, who reviewed the claims 
file, determined that pes planus was congential in nature and 
"unrelated to the injury sustained during active military 
duty."

The claims file similarly contains no competent medical evidence 
linking claimed arthritis of both hands, a disability of the 
hips, or a right ankle disability to service.  A December 1988 x-
ray report indicates that the shoulders and right hip were within 
normal limits, following complaints of pain.  Also, in February 
2006, the Veteran was seen at a VA facility for complaints of 
bilateral foot and ankle pain, and pain was noted with range of 
motion testing of the ankles.

In the January 2009 VA general medical examination report, the 
examiner noted that the Veteran's right arm disorder, "by 
current history today, was a non-service connected incident that 
had occur[r]ed in 1992."  There is no other evidence of record 
addressing a causal link between this disorder and either service 
or a service-connected disability, including lumbosacral strain.  


Currently, the only other evidence of record supporting the 
Veteran's claims is his own lay opinion, as indicated in hearing 
testimony and multiple written statements.  In an August 2006 
statement, he asserted that he had been prescribed pain 
medication for hips, feet, and ankles after in-service accidents 
in 1971 and 1972 as part of an assertion that he had suffered 
from the noted disabilities since service.  To the extent that 
the Veteran is asserting continuity of symptomatology since 
service, the Board does not find the Veteran's assertions to be 
credible, particularly as his October 1988 Army National Guard 
Report of Medical History indicates that he then reported several 
orthopedic disabilities but made no mention of the now-claimed 
disabilities as requested in the questionnaire.  See Buchanan v. 
Nicholson, 451 F.3d 1331, 1336-7 (Fed. Cir. 2006) (holding the 
Board is obligated to, and fully justified in, determining 
whether lay testimony is credible in and of itself, and that the 
Board may weigh the absence of contemporary medical evidence 
against lay statements).  Otherwise, the Veteran has not been 
shown to possess the requisite medical training, expertise, or 
credentials needed to render either a diagnosis or a competent 
opinion as to medical causation, including secondary service 
connection causation.  Accordingly, his lay opinion does not 
constitute competent medical evidence and lacks probative value 
as to the matter of medical diagnoses and causation.  See 
Espiritu v. Derwinski, 2 Vet. App. 482 (1992) (a veteran is not 
competent to offer opinions on medical diagnosis or causation). 

To date, none of the above disabilities except for the right arm 
disorder has been addressed by a VA examination for the purposes 
of determining the disabilities' etiologies.  Such an examination 
is required under 38 U.S.C.A. § 5103A(d) when found to be 
"necessary," but the Board does not find that such an 
examination is needed in this instance because, given the utter 
dearth of competent and credible evidence linking those 
disabilities to either service or a service-connected disability, 
there exists no reasonable possibility that such an examination 
would result in favorable findings.  Id.

Overall, the preponderance of the evidence is against the 
Veteran's claims for service connection for a right foot 
disorder, a left foot disorder, arthritis of the right hand, 
arthritis of the left hand, a right hip disorder, a left hip 
disorder, a right ankle disorder, and a right arm disorder, and 
the claims for those benefits must be denied.  VA's benefit-of-
the-doubt rule does not apply here, as the preponderance of the 
evidence is against the Veteran's claims.  38 U.S.C.A. § 5107(b).

IV.  38 U.S.C.A. § 1151 claims

When a Veteran suffers additional disability or death as the 
result of training, hospital care, medical or surgical treatment, 
compensated work therapy, or an examination furnished by the VA, 
disability compensation shall be awarded in the same manner as if 
such additional disability or death were service-connected.  
38 U.S.C.A. § 1151; 38 C.F.R. § 3.361.  

38 U.S.C.A. § 1151 specifies two bases for entitlement.  First, 
entitlement may be established on the basis of a showing of 
carelessness, negligence, lack of proper skill, error in 
judgment, or a similar instance of fault on the part of VA 
providers.  Second, entitlement may be established on a showing 
of an event not reasonably foreseeable.

For claims filed prior to October 1, 1997, a claimant is not 
required to show fault or negligence in medical treatment.  See 
generally Brown v. Gardner, 513 U.S. 115 (1994).  Several claims 
addressed in the REMAND section of this decision were received 
prior to that date and are subject to this standard and 38 C.F.R. 
§ 3.358, but the four section 1151 claims adjudicated in this 
decision were received after October 1, 1997 and will be 
considered under 38 C.F.R. § 3.361.

To establish causation, the evidence must show that VA's hospital 
care, medical or surgical treatment, or examination resulted in 
additional disability or death.  Merely showing that a Veteran 
received care, treatment, or examination and that the Veteran has 
an additional disability or died does not establish cause.  
38 C.F.R. § 3.361(c)(1).

Such VA treatment cannot cause the continuance or natural 
progress of a disease or injury for which such care was furnished 
unless VA's failure to timely diagnose and properly treat the 
disease or injury proximately caused the continuance or natural 
progress.  38 C.F.R. § 3.361(c)(2).


In addition to a showing of additional disability or death, there 
must be evidence showing either that VA failed to exercise the 
degree of care that would be expected of a reasonable health care 
provider, or that VA furnished treatment without the informed 
consent of the Veteran and his representative, in compliance with 
38 C.F.R. § 17.32.  Minor deviations from the 38 C.F.R. § 17.32 
requirements that are immaterial under the circumstances of a 
case will not defeat a finding of informed consent.  Consent may 
be express or implied as specified under 38 C.F.R. § 17.32(b), as 
in emergency situations.  38 C.F.R. § 3.361(d)(1).

Whether the proximate cause of a Veteran's additional disability 
or death was an event not reasonably foreseeable is in each claim 
to be determined based on what a reasonable health care provider 
would have foreseen.  The event need not be completely 
unforeseeable or unimaginable but must be one that a reasonable 
health care provider would not have considered to be an ordinary 
risk of the treatment provided.  In determining whether an event 
was reasonably foreseeable, VA will consider whether the risk of 
that event was the type of risk that a reasonable health care 
provider would have disclosed in connection with the informed 
consent procedures of 38 C.F.R. § 17.32.  38 C.F.R. 
§ 3.361(d)(2).

The question of whether the Veteran had constipation due to pain 
medications was addressed upon a VA digestive conditions 
examination in November 2006.  The examiner reviewed the claims 
file and made a list of the Veteran's medications.  The examiner 
concluded that it was "less likely" that the Veteran's pain 
medications were the cause of his chronic constipation, as he was 
not on narcotics or any of "the usual medications" or 
antidepressants which cause chronic constipation.  Pain 
medications such as Darvocet and Flexeril were noted to not cause 
chronic constipation.

For the Veteran's other section 1151 claims, he has asserted that 
his disabilities arose from an injury sustained in August 1988, 
and the report of VA hospitalization from July to August of 1988 
confirms that "the patient reported that his neck was twisted by 
a Psychiatry patient in the evening and ever since he had 
complained of increased pain."  Although, as noted below, this 
documentation raises a question of additional neck disability, 
there is no suggestion from the contemporaneous treatment records 
or subsequent medical records that this injury played any causal 
role resulting in additional knee disability or loss of balance 
or vertigo, let alone as due to negligence or other fault or an 
event not reasonably foreseeable.  Absent any such competent 
medical evidence suggesting the type of linkage required under 
section 1151, a VA examination to address the etiology of these 
disorders is not "necessary" under 38 U.S.C.A. § 5103A(d) 
because there exists no reasonable possibility that such 
examination would result in favorable findings.

Overall, the preponderance of the evidence is against the 
Veteran's claims for compensation under 38 U.S.C.A. § 1151 for 
constipation secondary to pain medications, right and left knee 
disorders, and loss of balance and vertigo.  Accordingly, these 
claims must be denied.  Again, 38 U.S.C.A. § 5107(b) is not 
applicable in this case because the preponderance of the evidence 
is against the Veteran's claims.  See Gilbert v. Derwinski, 1 
Vet. App. at 55.

V.  Duties to notify and assist

VA's duties to notify and assist claimants in substantiating a 
claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  See also 73 Fed. Reg. 23,353-23,356 (April 30, 2008) 
(concerning revisions to 38 C.F.R. § 3.159).  Upon receipt of a 
complete or substantially complete application for benefits, VA 
is required to notify the claimant and his or her representative, 
if any, of any information, and any medical evidence or lay 
evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In accordance with 38 C.F.R. 
§ 3.159(b)(1), proper notice must inform the claimant of any 
information and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and (3) 
that the claimant is expected to provide.  

In this case, notice fulfilling the requirements of 38 C.F.R. § 
3.159(b) as to the aforementioned claims was furnished to the 
Veteran in a series of letters beginning in October 2001.  Also, 
beginning in July 2006, the record contains numerous letters 
informing the Veteran of VA's practices in assigning disability 
evaluations and effective dates for those evaluations.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Several 
of the claims involved in this appeal were adjudicated in RO 
rating decisions prior to the issuance of notice letters 
addressing these claims.  However, all of the Veteran's claims, 
except for the effective date claims, were readjudicated in a 
December 2009 Supplemental Statement of the Case.  This course of 
corrective action fulfills VA's notice requirements.  See 
Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  As noted 
below, for those claims where there has been inadequate 
notification, corrective action will be taken.

As to the four effective date claims, the Board observes that 
letters in either October 2001 or April 2003 informed the Veteran 
of the evidence needed to substantiate the initial service 
connection claims for all four disabilities.  The appeal as to 
those issues arose from the August 2004 rating decision granting 
service connection for those disabilities.  The question of 
whether a further notice letter for such "downstream" issues is 
required was addressed by the VA Office of General Counsel in 
VAOPGCPREC 8-2003 (Dec. 22, 2003).  In this precedent opinion, 
the General Counsel held that, in such circumstances, a Statement 
of the Case was required in cases involving a "downstream" 
issue, but 38 U.S.C.A. § 5103(a) did not require separate notice 
of the information and evidence necessary to substantiate the 
newly raised issue.  Id.  In this case, the required Statement of 
the Case was issued in January 2005.  Therefore, the notification 
requirements have been met for these claims as well.

VA has also fulfilled its duty to assist in obtaining the 
identified and available evidence needed to substantiate the 
claims adjudicated in this decision.  The RO has either obtained, 
or made sufficient efforts to obtain, records corresponding to 
all treatment for the claimed disorders described by the Veteran.  
As described above, fully adequate VA examinations have been 
conducted in conjunction with the claims where the Board has 
found it "necessary" under 38 U.S.C.A. § 5103A(d) to ascertain 
either the symptoms and severity, or the etiology, of the 
disorders at issue.   See Barr v. Nicholson, 21 Vet. App. 303 
(2007).  Also as noted above, the Board has analyzed those 
instances where a VA examination is not necessary under 
38 U.S.C.A. § 5103A(d).

Moreover, the Board's February 2001 directions concerning the 
evaluation of the service-connected low back disability have been 
fulfilled.  See Stegall v. West, 11 Vet. App. 268 (1998) (a 
remand by the Court or the Board confers on the claimant, as a 
matter of law, the right to compliance with the remand orders).  
In an October 2001 letter, the Veteran was requested to identify 
the VA facilities at which he had received medical treatment 
since 1987, and the RO considered whether a higher rating was 
warranted prior to February 1990 in an August 2004 supplemental 
statement of the case (SSOC).  In addition, the evaluation of the 
service-connected low back disability was discussed in the 
December 2009 SSOC.

Overall, there is no evidence of any VA error in notifying or 
assisting the Veteran that reasonably affects the fairness of 
this adjudication.


ORDER

Entitlement to a 40 percent evaluation for lumbosacral strain 
prior to February 21, 1990 is granted, subject to the laws and 
regulations governing the payment of monetary benefits.  

Entitlement to an evaluation in excess of 40 percent for 
lumbosacral strain for the period beginning on February 21, 1990 
is denied.

Entitlement to a 20 percent evaluation for residuals of a left 
ankle sprain is granted, subject to the laws and regulations 
governing the payment of monetary benefits.  

Entitlement for an initial compensable evaluation for bilateral 
hearing loss for the period from August 11, 1988 until July 19, 
2001 is denied.

Entitlement to a 10 percent evaluation for bilateral hearing loss 
for the period from July 19, 2001 until May 16, 2003 is granted, 
subject to the laws and regulations governing the payment of 
monetary benefits.  

Entitlement to an evaluation in excess of 10 percent for 
bilateral hearing loss for the period beginning on May 16, 2003 
is denied.

Entitlement to an initial evaluation in excess of 10 percent for 
GERD is denied.

Entitlement to an effective date prior to August 11, 1988 for the 
grant of service connection for bilateral hearing loss is denied.

Entitlement to an effective date prior to August 11, 1988 for the 
grant of service connection for tinnitus is denied.

Entitlement to an effective date prior to April 25, 1990 for the 
grant of service connection for dysthymia is denied.

Entitlement to an effective date prior to August 15, 1991 for the 
grant of service connection for GERD is denied.

Entitlement to service connection for a right foot disorder is 
denied.

Entitlement to service connection for a left foot disorder is 
denied.

Entitlement to service connection for arthritis of the right hand 
is denied.

Entitlement to service connection for arthritis of the left hand 
is denied.

Entitlement to service connection for a right hip disorder is 
denied.

Entitlement to service connection for a left hip disorder is 
denied.

Entitlement to service connection for a right ankle disorder is 
denied.

Entitlement to service connection for a right arm disorder, to 
include as secondary to the service-connected lumbosacral strain, 
is denied.

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
constipation secondary to pain medications is denied.

Entitlement to compensation under 38 U.S.C.A. § 1151 for a right 
knee disorder is denied.

Entitlement to compensation under 38 U.S.C.A. § 1151 for a left 
knee disorder is denied.

Entitlement to compensation under 38 U.S.C.A. § 1151 for loss of 
balance and vertigo is denied.


REMAND

Preliminarily, the Board notes that a several of the claims in 
this case have been pending for two decades or more.  
Regrettably, a number of applicable regulations have been revised 
during the pendency of this appeal, and the Veteran has not been 
adequately notified of the now-deleted, but still applicable, 
regulatory provisions.

The Veteran appealed the initial disability evaluation assigned 
to his dysthymia in an August 2004 rating decision that assigned 
a 10 percent evaluation effective from March 1990.  The Board 
notes that the diagnostic criteria for evaluating dysthymia were 
revised as of November 7, 1996.  In the appealed August 2004 
rating decision, only the now-deleted criteria of 38 C.F.R. § 
4.132, Diagnostic Code 9405 (1996) for 10 percent and 30 percent 
evaluations were listed; the criteria for 50 percent, 70 percent, 
and 100 percent evaluations were not.  The Veteran has not 
otherwise been notified of these criteria.  This constitutes a 
procedural error requiring remand under 38 C.F.R. § 19.9.

The Veteran has also appealed the initial 10 percent evaluation 
assigned as of March 25, 1990 for tinnitus, which was also 
assigned in the August 2004 rating decision.  This effective date 
of service connection also dates from a period prior to 
revisions in the applicable diagnostic criteria.  The criteria of 
38 C.F.R. § 4.87a, Diagnostic Code 6260 (tinnitus), effective 
through June 10, 1999, contained a cross-reference to 38 C.F.R. 
§ 4.124a, Diagnostic Code 8046 (cerebroarteriosclerosis), which 
has since been deleted from Diagnostic Code 6260.  The Board 
notes that this now-deleted cross-reference to Diagnostic Code 
8046 constitutes the only possible schedular basis for the 
assignment of an evaluation in excess of 10 percent for tinnitus 
under Diagnostic Code 6260.  However, probably because the 
Veteran's service-connected tinnitus has not been attributed to 
cerebroarteriosclerosis, Diagnostic Code 8046 has not been 
addressed in the Veteran's claim for a higher initial rating.  
Nonetheless, this constitutes a procedural error requiring 
correction on remand.  38 C.F.R. § 19.9.

As to the claim for service connection for headaches, an August 
1989 VA treatment record indicates that the Veteran had chronic 
muscle contraction headaches, possibly related to tension as well 
as to a cervical sprain and "possibly also related to his low 
back problem."  An August 1991 record from Joseph F. Stynchula, 
D.C., indicates that the Veteran reported severe headaches after 
being in an army jeep that overturned in 1972.  A January 2009 VA 
general medical examination report does contain an opinion 
addressing the likelihood of a causal relationship between 
headaches and tinnitus.  To date, however, the Veteran has not 
been afforded a VA examination specifically to determine whether 
his headaches are directly linked either to service or to his 
service-connected low back disability.

During his March 2010 hearing, the Veteran also presented 
theories as to the claims for service connection for hypertension 
and sleep apnea that have not been specifically considered by the 
RO; he linked hypertension to the service-connected dysthymia and 
indicated that his service-connected GERD was a contributing 
factor to sleep apnea.  These theories are part of the original 
claims, and the Veteran will need to be notified of the type of 
evidence needed to substantiate these claims given these 
additional theories.  See Roebuck v. Nicholson, 20 Vet. App. 307 
(2006) (although there may be multiple theories or means of 
establishing entitlement to a benefit for a disability, if the 
theories all pertain to the same benefit for the same disability, 
they constitute the same claim).  

The Veteran's claim for service connection for dental disability 
of tooth #7 and a chronic dental condition, to date, has been 
adjudicated as a 38 C.F.R. § 3.303 service connection claim.  In 
an August 2008 lay statement, however, the Veteran stated that he 
was seeking immediate dental care from VA.  A claim for service 
connection for a dental disorder, for compensation purposes, is 
also a claim for VA outpatient dental treatment.  See Mays v. 
Brown, 5 Vet. App. 302 (1993); 38 C.F.R. § 17.161.  Accordingly, 
it is necessary that the Veteran be furnished with 38 C.F.R. 
§ 3.159(b) notification of the elements necessary to substantiate 
a claim for VA outpatient dental treatment.  The Board also notes 
that further notification is needed because, in a September 2009 
statement and during the March 2010 hearing, the Veteran also 
attributed a current dental disorder to his service-connected 
GERD.  See Roebuck v. Nicholson, supra.

As noted above, there was a substantial change to the provisions 
of 38 U.S.C.A. § 1151 as of October 1, 1997.  This change 
encompassed a requirement of a showing of negligence or other 
fault.  See 38 C.F.R. § 3.361.  Such a showing is not required 
for claims received prior to that date.  See 38 C.F.R. § 3.358.  
The claims for compensation under section 1151 for a cervical 
myofascial pain disorder, a shoulder disorder, a right leg 
disorder, a jaw disorder, and codeine dependence were all 
received prior to October 1, 1997, but to date the Veteran has 
not been furnished with  the applicable criteria of revised 
38 C.F.R. § 3.358.  Corrective notification is thus needed to 
address this procedural error.  38 C.F.R. § 19.9.  

As to the cervical myofascial pain disorder claimed under 
38 U.S.C.A. § 1151, with 38 C.F.R. § 3.358 applicable, the Board 
further notes that treatment records addressing his August 1988 
VA in-hospitalization injury confirm that, at that time, he 
stated that he had "twisted his neck."  In view of this, the 
Board finds that a VA examination is needed to address whether he 
incurred additional disability as a consequence of this injury.  
38 U.S.C.A. § 5103A(d).

The Board notes that the Veteran has not been furnished with 
38 C.F.R. § 3.159(b) notification as to the claim for section 
1151 compensation for an anal sphincter muscle disorder.  An 
October 2001 notice letter referenced this claim but erroneously 
set forth only the provisions for establishing a claim for 
service connection.  This claim arose after the 1997 revisions 
to section 1151 and therefore must incorporate the provisions of 
38 C.F.R. § 3.361.

The determination of all of the above claims could substantially 
affect the Veteran's TDIU claim.  See Harris v. Derwinski, 1 Vet. 
App. 180, 183 (1991) (two issues are "inextricably intertwined" 
when they are so closely tied together that a final Board 
decision on one issue cannot be rendered until the other issue 
has been considered).  A determination on that claim will 
therefore not be made at the present time.

Accordingly, the case is REMANDED for the following action:

1.  A letter should be sent to the Veteran 
explaining, in terms of 38 U.S.C.A. §§ 5103 
and 5103A, the need for additional evidence 
regarding the claim on appeal.  This letter 
must inform the Veteran about the 
information and evidence that is necessary 
to substantiate the claim and provide 
notification of both the type of evidence 
that VA will seek to obtain and the type of 
evidence that is expected to be furnished 
by the Veteran.  

Specifically, the Veteran should be 
notified of the following:

1) the full criteria of 38 C.F.R. 
§ 4.132, Diagnostic Code 9405 (1996), 
for dysthymic disorder; 

2) the now-deleted but herein applicable 
provisions of 38 C.F.R. § 4.87a, 
Diagnostic Code 6260 (1998) for 
evaluating tinnitus, and the current 
provisions of 38 C.F.R. § 4.124a, 
Diagnostic Code 8046;

3) the requirements for substantiating a 
claim for service connection for 
hypertension as secondary to the service-
connected dysthymia, and for sleep apnea 
and a dental disability as secondary to the 
service-connected GERD;

4) the requirements for substantiating a 
claim for service connection for a dental 
disability for treatment purposes; 

5) the requirements for a 38 U.S.C.A. 
§ 1151 claim incorporating the provisions 
of 38 C.F.R. § 3.358 for a cervical 
myofascial pain disorder, a shoulder 
disorder, a right leg disorder, a jaw 
disorder, and codeine dependence; 

6) the requirements for a 38 U.S.C.A. 
§ 1151 claim incorporating the provisions 
of 38 C.F.R. § 3.361 for an anal 
sphincter muscle disorder; and

7) the provisions of 38 C.F.R. § 4.16(a) 
and (b), in regard to the TDIU claim.

The Veteran should also be notified that, 
in cases where service connection or 
section 1151 compensation is granted, both 
a disability evaluation and an effective 
date for that evaluation will be granted.  
See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

2.  Then, the Veteran should be afforded a 
VA medical examination, with an appropriate 
examiner, to determine the nature and 
etiology of the claimed headaches.  The 
Veteran's claims file must be reviewed by 
the examiner in conjunction with the 
examination.  

All tests and studies deemed necessary by 
the examiner should be performed.  Based on 
a review of the claims file and the 
clinical findings of the examination, the 
examiner is requested to provide a 
diagnosis corresponding to the claimed 
headache disorder.  The examiner is also 
requested to offer an opinion as to whether 
it is at least as likely as not (e.g., a 
50 percent or greater probability) that the 
diagnosed disorder is etiologically related 
to the Veteran's period of active service 
or was caused or permanently worsened by 
his service-connected low back disorder.

A complete rationale should be given for 
all opinions and conclusions expressed in a 
typewritten report, and consideration of 
the Veteran's subjective symptoms is 
essential in this regard.

3.  After completion of the above 
development, the Veteran's claims of 
entitlement to higher evaluations for 
dysthymia and for tinnitus; entitlement to 
service connection for headaches (to 
include as secondary to service-connected 
tinnitus and lumbosacral strain), for 
hypertension (to include as secondary to 
service-connected dysthymia or medications 
taken for service-connected disabilities), 
for sleep apnea (to include as secondary to 
the service-connected lumbosacral strain 
and GERD), and for a dental disability of 
tooth #7 and a chronic dental condition (to 
include as secondary to the service-
connected GERD and for dental treatment 
purposes); entitlement to compensation 
under 38 U.S.C.A. § 1151 for a cervical 
myofascial pain disorder, a shoulder 
disorder, a right leg disorder, a jaw 
disorder, codeine dependence, and an anal 
sphincter muscle disorder; and entitlement 
to TDIU should be readjudicated.  

This readjudication must include 
consideration of all of the regulations 
and diagnostic codes addressed by the 
notification letter, as listed in 
paragraph 1 (steps 1 through 7) of 
these remand instructions.  If the 
determination of any of these claims 
remains less than fully favorable to the 
Veteran, he must be furnished with a 
Supplemental Statement of the Case and 
given an opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


______________________________              
______________________________
          WAYNE M. BRAEUER           	                        
MARY GALLAGHER
            Veterans Law Judge, 		          Veterans Law 
Judge,
        Board of Veterans' Appeals		    Board of Veterans' 
Appeals


______________________________
ANDREW J. MULLEN
Veterans Law Judge
Board of Veterans' Appeals


 Department of Veterans Affairs


